DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites wherein a pump motor is not arranged on the inside of the protective housing. 
However the both the drawing and the specs fails to show or disclose a pump motor. 
The specs does show a pump 4, however pump and a pump motors are 2 different components and also has different functions. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 6-8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Meza et al (US 2004/0009075) in view of Branecky (US 2008/0095638)

Re Claim 1; Meza discloses an electronic pressure switch (Fig. 13, 200) comprising: 
a) a protective housing (20 shown in Fig. 1)
b) a pressure sensor (116)
an electrical circuit (214 208 210 209 etc.) provided with: 
i) a switch (216, the detail of the circuit includes the switch, See Fig. 19ab) for the activation/deactivation of an electric pump (10) external to the protective housing, (Par. 0093 and Fig. 13) [par. 0081 disclosed that the pump control system 200 can include a battery 202 or an AC power line (not shown) coupled to an analog-to-digital converter (not shown), an input power stage 204, a voltage source 206A or 206B, a constant current source 208, a pressure signal amplifier and filter 210, a current sensing circuit 212, a microcontroller 214, and an output power stage 216A or 216B coupled to the pump 10. The components of the pump control system 200 can be made with integrated circuits mounted on a circuit board (not shown) that is positioned within the motor assembly 20. As shown in Fig. 1, par 0081 the motor assemble 
ii) terminals (bus) for connection between the switch (200) for the activation/deactivation and the electric pump external to the housing
iii) a power supply terminal (204), 
d) a microcontroller (214) for controlling the switch, (216)  which receives signals from the pressure sensor, (116)
e) a hydraulic terminal (22)
wherein the electrical circuit comprises a current sensor (212) connected to the microcontroller (214), wherein the pressure sensor, (116) the electrical circuit and the microcontroller  are arranged on the inside of the protective housing, such that it constitutes an electronic pressure switch with autonomous protection functions.(Fig. 1, Par. 0081; The components of the pump control system 200 can be made with integrated circuits mounted on a circuit board (not shown) that is positioned within the motor assembly 20.)
and wherein the switch (216) for the activation/deactivation of the electrical pump (10) is connected to the terminals of the electrical circuit. (Fig. 13)
Meza does not disclose wherein a pump motor is not arranged on the inside of the protective housing. 
However Branecky discloses wherein a pump motor (145) is not arranged on the inside of the protective housing (150). (Fig. 2)
Therefore it would have been obvious to one of the ordinary skill in the art at the effective filing of the invention to have located the controls of the pump motor away from the 
PS, the claim recites a protective housing but the claim does not disclose a specific function of the housing or does not disclose what components in the circuit is protected by the housing. 

Re Claim 6; Meza discloses wherein the microcontroller can be programmed to operate according to:
 a) a mode in which the switch (31) closes when the pressure sensor -2) detects the falling to a pressure below a minimum pressure (Pmin) and the switch (31) opens when the pressure sensor {2) detects the rising to a pressure above a maximum pressure (Pmax); or according to 
b) a mode in which the switch (31) opens when the pressure sensor (2)-detects a pressure below a minimum pressure (Pmin), or according to 
c) a mode in which the switch (31) opens when the pressure sensor (2) detects a pressure above a maximum pressure (Pmax), or according to
d) a mode in which the switch (31) opens when the pressure sensor (2) detects the falling to a pressure below a minimum pressure (Pmin) and the switch (31) closes when the pressure sensor (2) detects the rising to a pressure above a maximum pressure (Pmax).
Meza discloses a microcontroller, the microcontroller can also be programmed to perform the entire claim. For instance Par. 0021 discloses the microcontroller is programmed to generate an oscillating control signal if the sensed pressure is approaching a shut-off pressure and the pump is operating in a low-flow mode, and the microprocessor is programmed to generate a shut-off 

Re Claim 7; Meza discloses wherein the microcontroller is configured to measure the number of pressure oscillations per time unit. (Fig. 13 and 31)

Re Claim 8; Meza discloses wherein the microcontroller is configured to emit an alarm signal or to open the switch (31) if the number of cycles of starting and stopping of the pump per time unit exceeds a maximum frequency.(Par. 0102, stalling of the pump is considered as exceeds a maximum frequency)

Re Claim 10; Meza discloses wherein the microcontroller is a programmable microcontroller. (Fig. 13, Par 0021)

Re Claim 11; Meza discloses comprising a power supply (202).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Branecky (US 2008/0095638) and further in view of Amakusa. (US 2005/0017662)

Re Claim 2; Meza discloses wherein the current sensor (212).
Meza does not disclose that the current sensor comprises a Hall probe or a coil sensor.
However Amakusa discloses the current sensor comprises a Hall probe or a coil sensor. 
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have replaced the current sensor with the sensor disclosed by Amakusa, motivated by the desire to efficiently detect current when present. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Branecky (US 2008/0095638) and further in view of Wikfors et al. (2008/0021663)

Re Claim 3; Meza discloses a pressure sensor. 
Meza does not disclose wherein the pressure sensor (2) consists of a pressure sensor and a transducer.
However Wikfors discloses wherein the pressure sensor consists of a pressure sensor (26, 27) and a transducer (14).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a transducer to the pressure sensor of Meza so the accurate reading is sent to the controller so that the pump could be operated effectively. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of  Branecky (US 2008/0095638) and further in view of Wikfors et al. (2008/0021663)

Re Claims 4 and 5; Meza discloses the microprocessor 578 then determines whether the current is less than A_Shut_off. If the current is less than A_Shut_off, the microprocessor 578 turns the pump 10 off (at 644) and returns to START.
Meza does not disclose simultaneous detection of a current below a minimum current threshold by the current sensor and of a pressure below a minimum pressure (Pmin) and
 wherein the microcontroller (gC) is configured to open the switch (31) in the case of detection of a current (I) above a maximum current threshold (Imax) by the current sensor (34).
However it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a safety feature in the pump by measuring current and stopping the transmission of power to the pump when the current is greater than a threshold, motivated by the desire to protect the pump from overcurrent. 

Claims 9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Branecky (US 2008/0095638) and further in view of Buan (US 2009/0299306)

Re Claim 9; Meza disclosure has been disclosed above
Meza does not disclose comprising a user interface for setting the parameters of the pressure switch, the user interface comprising a keyboard, indicator lights and a display screen (P).

Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have included a user interface to the device of Meza in order to operate the pump

Re Claims 14, 16; Meza disclosure has been disclosed above. 
Meza does not disclose wherein the switch, the current sensor, the terminals and the power supply are arranged on a first board and the microcontroller, the keyboard) and the display screen are arranged on a second board.
However Buan discloses wherein electric components including the pressure sensor (31), the terminals (116) are arranged on a first board (104), (Fig 4) and
 the microcontroller (200), the keyboard (212) and the display screen (210) are arranged on a second board (208).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used a plurality of circuit boards to adequately house the components necessary for the operation of the pump so that the form factor of the pump is minimized. 

Re Claims 15 and 17; Buan disclosure wherein the first board and second board are arranged at different levels, one above the other. (Fig. 1-5)


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meza in view of Branecky (US 2008/0095638) and further in view of Wikfors et al. (2008/0021663) and Buan (US 2009/0299306)

Re Claim 12; Meza disclosure has been disclosed above. 
Meza does not disclose wherein the switch, the current sensor, the terminals and the power supply are arranged on a first board and the microcontroller, the keyboard) and the display screen are arranged on a second board.
However Buan discloses wherein electric components including the pressure sensor (31), the terminals (116) are arranged on a first board (104), (Fig 4) and
 the microcontroller ( 200), the keyboard (212) and the display screen (210) are arranged on a second board (208).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used a plurality of circuit boards to adequately house the components necessary for the operation of the pump so that the form factor of the pump is minimized. 

Re Claim 13; Buan disclosure wherein the first board and second board are arranged at different levels, one above the other. (Fig. 1-5)
Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive. Applicant argued Meza in view of Branecky does not disclose wherein a pump motor is not arranged on the inside of the protective housing 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Branecky US 2008/0095638 discloses in Fig. 2 of a pump controller with a housing external from a pump. 
However the examiner respectfully disagree. As shown in Figs 1 and 2 of Branecky, a pump 140 which is located separately from a motor 145 which is also located separately from a controller 150. In engineering draws, Phantom lines are used to indicate imaginary features. For example, they are used to indicate the alternate positions of a component. If all there components were housed in one unit, a box would be placed to cover the entire three components. As shown in fig 2, all the components of the controller are housed within one housing which is shown by the phantom box drawn and separated from the others. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
09/14/2021Primary Examiner, Art Unit 2836